Citation Nr: 1103955	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae 
(PFB).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the U. S. Army from May to 
September 1993.  He also reportedly had additional service both 
before and after in the reserves, in 1992 and until 2002.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2010, the Board remanded the claim to schedule the 
Veteran for a hearing at the RO before a Veterans Law Judge of 
the Board (Travel Board hearing).  The Veteran subsequently had 
this hearing in August 2010.  The judge signing this decision 
presided.


FINDING OF FACT

The Veteran has provided competent and credible lay testimony 
that he began experiencing the effects of PFB during his active 
military service and that he continues to experience these same 
effects if he does not take preventive measures.


CONCLUSION OF LAW

When resolving all reasonable doubt in his favor, it is just as 
likely as not the Veteran's PFB is due to disease incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Here, since the Board is granting the claim, 
there is no need to discuss whether there has been compliance 
with these notice and duty to assist provisions because this 
determination is ultimately inconsequential.  38 C.F.R. 
§ 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
Veteran is receiving the requested benefit, regardless.

Service Connection for PFB

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Active military, naval, or air service includes any period of 
active duty (AD) or active duty for training (ACDUTRA) during 
which the individual concerned was disabled from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

To establish entitlement to direct service connection for the 
claimed disability, there generally must be:  (1) medical 
evidence of the currently claimed disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); citing Hansen v. 
Principi, 16 Vet. App. 110 (2002).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

In this case, the available service treatment records (STRs) do 
not show any indications of PFB.  However, it does not appear 
that all of the Veteran's STRs have been obtained and put in the 
file for consideration.  In light of his contentions that he had 
had problems with PFB (bumps on his skin from ingrown hairs) 
in service, especially since not always permitted to take the 
preventive measures he needed to avoid the recurrences, the RO 
attempted to obtain additional STRs, but unfortunately was 
unsuccessful.  Interestingly, and perhaps most significant, 
the inquiries to try and obtain the STRs from when he was in the 
reserves, which constitute the majority of his time in service, 
were repeatedly returned by the U. S. Postal Service as 
undeliverable.  Various reasons were given, including unable to 
forward the mail and insufficient address.  It is inconceivable 
how the RO would not have means to obtain the correct address to 
locate these additional records.  So there is no presumption of 
administrative regularity that government officials have properly 
discharged their official duties, especially since these records 
are in government control.  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).

When, as here, at least a portion of the STRs are lost or 
missing, VA has a heightened duty to consider the applicability 
of the benefit-of-the-doubt rule, to assist the Veteran in 
developing his claim, and to explain the reasons and bases for 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

During his recent August 2010 hearing, the testified there was 
variance in what he was permitted to do while in service to treat 
his PFB.  He especially noted the distinction between what was 
permitted while on AD versus ACDUTRA in the reserves, and this, 
he said, was ultimately the reason he consequently declined his 
AD recommission.  He said there were ways of preventing 
recurrences of his PFB, such as shaving with clippers versus 
straight razors, which were at times permitted and other times 
not.  So he expressed frustration over essentially having to not 
treat the PFB to allow it to flare up to illustrate its full 
effects.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), 
the U. S. Court of Appeals for the Federal Circuit recognized lay 
evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  This is particularly relevant here since, as 
mentioned, the RO was unable to obtain all of the Veteran's STRs.  
But even in their absence, a Veteran is competent to report what 
occurred in service because testimony regarding first-hand 
knowledge of a factual matter is competent.  See Washington v. 
Nicholson, 19 Vet. App. 363 (2005).  Indeed, VA compensation 
examinations also have been found insufficient where the examiner 
relied on the absence of treatment in the STRs, rather than 
considering the Veteran's lay history regarding his symptoms in 
service (which he is competent to comment on), as reason for 
providing a negative nexus opinion.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

Moreover, PFB is the type of condition that is readily amenable 
to lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
And recognizing this, establishing continuity of symptomatology 
since service under 38 C.F.R. § 3.303(b) is an alternative method 
of satisfying the second and third Shedden requirements to link 
any current PFB to that in service.  See also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).

So, ultimately, resolution of this appeal turns on whether the 
Veteran's lay testimony concerning his PFB symptoms in service, 
and since, is not only competent but also credible to have 
probative value and establish this necessary linkage to warrant 
service connection.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the 
Board must make an express credibility finding regarding lay 
evidence).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Here, there is no inherent reason to doubt or question the 
Veteran's credibility regarding the onset and duration of his 
PFB.  Certainly then, when resolving all reasonable doubt in his 
favor, it is just as likely as not this condition was incurred 
in service, in turn warranting service connection.  38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).


ORDER

The claim for service connection for PFB is granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


